05/20/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0001


                                         PR 21-0001


 STATE OF MONTANA,

              Plaintiff,

       vs.                                                           ORDER

 MICHAEL VOYLES,

              Defendant.


       Defendant Michael Voyles, via counsel, has moved to disqualify the Honorable
Ashley Harada from presiding in Cause No. DC 21-0044 in the Thirteenth Judicial District
Court, Yellowstone County, pursuant to § 3-1-805, MCA.
       Section 3-1-805, MCA,provides that an affidavit for disqualification for cause must
be filed more than 30 days before the date set for hearing or trial and must be accompanied
by a certificate of counsel ofrecord that the affidavit has been made in good faith. Voyles
has not filed an affidavit nor has his counsel provided a certificate of good faith.
      IT IS THEREFORE ORDERED that the motion to disqualify District Judge Ashley
Harada from Yellowstone County Cause No. DC 21-0044 is DENIED.
       The Clerk is directed to provide copies of this Order to the Clerk of the District
Court of Yellowstone County for notification to all counsel ofrecord in Cause No.DC 21-
0044, and to the Honorable Ashley Harada.
       DATED this          tay of May,2021.




                                                               Chief Justice
             MAY 2 0 2021
         Bowen Greenwood
       Clerk of Supreme Cour
            tat1=`,f Montana